Title: From Louisa Catherine Johnson Adams to George Washington Adams, 2 December 1823
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 2d Decbr 1823
				
				With the utmost pleasure I would write to you as often as you wish were my health perfectly and entirely restored. This unfortunately is not the case as I am still subject to chills and fear I shall continue to be so throughout the winter—This has induced me to fix my Tuesdays once a fortnight instead of once a week which is more than I am able to undertake—You would laugh could you see Mary and John he has her quite under subjection a thing she has never been accustomed to and she winces horribly under his lash—Abigail can’t bear him and I am obliged sometimes to interfere for the Ladies but find it very hard to keep the peace. It has however the best effect as it subdues her arrogance and makes her very attentive to her person and manners to avoid the censure which any neglect in either of them immediately calls forth. The dreadful consequences you anticipated are not likely to result from his visit as they are both too overbearing to like each other.The most recent occurrence we have here is the death of poor Mr Greuhm the Prussian Minister who expired Mr yesterday morning at five o’clock. Thus the Session commenced in gloom altho’ there is a ball to night at Mrs: Tingey’s and she has a relation who it is said could not live through the day but she did not know it—I am afraid you have mistaken the Commission I gave you for Mary and put yourself to a much greater expence than you can very well bear I only wanted 15 flowers to trim a dress and they were all to be dark red From your account you have sent an assortment for which you probably paid heavily—The Handks will suit I dare say and I beg you to  Some of the Members have called and no Ladies—Whether the old question’s are again to be dragged to light or not I know not neither do I care but patiently wait the event—I will write you again soon and send my journal to you which you may read to your Grandfather if you like—Present me kindly to all and accept the love of the young Ladies and your Mother
				
					L C A—
				
				
			